Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 2 May 1808
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


                  
                     My dear Sir
                     
                     Washington May 2. 1808.
                  
                  Your letters constantly announcing an early return to us, have prevented my writing to you, and even now I do it rather in the hope that this will not find you at Paris. under this uncertainty and knowing the interest you take in our affairs, I will only briefly say that during the present paroxysm of the insanity of Europe, we have thought it wisest to break off all intercourse with her. we shall in the course of this year have all our seaports of any note put into a state of defence against naval attacks. against great land armies we cannot attempt it but by equal armies. for these we must depend on a classified militia, which will give us the service of the class from 20. to 26. in the nature of conscripts, composing a body of about 250,000. to be specially trained. this measure attempted at a former session, was pressed at the last, and might I think have been carried by a small majority. but considering that great innovations should never be forced on slender majorities, and seeing that the public opinion is sensibly rallying to it, it was thought better to let it lie over to the next session, when I think it will be passed. another measure has now twice failed, which I have warmly urged, the immediate settlement, by donation of lands, of such a body of militia, in the territories of Orleans & Missisippi, as will be adequate to the defence of New Orleans. we are raising some regulars, in addition to our present force, for garrisoning our seaports, & forming a Nucleus for the militia to gather to. there will be no question who is to be my successor. of this be assured, whatever may be said by newspapers & private correspondencies. local considerations have been silenced by those dictated by the continued difficulties of the times. a public vessel going to France & England monthly during our embargo, for the purposes of correspondence, will give safe opportunities of conveying letters. but I would rather say ‘Nil mihi rescribas, attamen ipse veni’. present me respectfully to Made. Dupont, and accept the assurances of my constant & sincere friendship.
                  
                     Th: Jefferson
                     
                  
               